Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 4/23/2021 Claims 51-70 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 62, the claim recites the limitation “wherein the threshold distance may be selected from…” which is indefinite because of usage of the term “may be” making the selecting of threshold distance activity optional. This make it unclear as to whether the selecting of threshold distance in the activity is ever occurs. In each case, it is impossible for one of ordinary skill in the art to understand the meters and bounds of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 51-61 and 63-70 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. Publication No. US 2017/0103135 A1 (Bayer hereinafter) in view of Wendelrup Publication No. US 2008/0091722 A1 (Wendelrup hereinafter).

Regarding claim 51,
Bayer teaches a method comprising:
receiving a search query entered via a computing device (Para 0033 and 0039 - the mechanisms can receive a query from the user, such as "I want to stay home tonight and watch something"). 
in response to receiving the search query: 
generating a list of a plurality of media assets corresponding to the search query (Para 0040 - in response to receiving the search query "I want to stay home tonight and watch something," the mechanisms can segment the query to obtain search terms, such as "stay home," "home," "tonight," "watch something," and "watch." The mechanisms can then determine a list of media content items which fall into the obtained search terms). 
determining a location associated with a media asset, from among the plurality of media assets (Para 0040 - The mechanisms can then determine a , and a location associated with the computing device (Para 0042 - The mechanisms can receive information relating to the user that provided the query. The received information can include any suitable information regarding a user's location). 
determining that the location associated with the media asset is within […] the location associated with the computing device (Para 0033 - the mechanisms can determine which media content items match the location information (e.g., which media content items are available at the location information associated with the user), and Para 0048 - The mechanisms can select a media content item from multiple media content items, where the selected media content item is available to be provided from one or more content sources. For example, the media content item can be selected based on the received location information. As described above, the media content item can be selected based on location term within the search query). 
in response to determining that the location associated with the media asset is within […] the location associated with the computing device, generating for display via the computing device, a media asset identifier corresponding to the media asset (Para 0067 - In response to selecting a recommended media content item that is available from a selected content source, the mechanisms can cause a recommendation interface to be presented to the user). 
Bayer does not explicitly disclose
determining that the location associated with the media asset is within a threshold distance of the location associated with the computing device. 
in response to determining that the location associated with the media asset is within a threshold distance of the location associated with the computing device, generating for display via the computing device, a media asset identifier corresponding to the media asset. 
Wendelrup teaches:
determining that the location associated with the media asset is within a threshold distance of the location associated with the computing device; and in response to determining that the location associated with the media asset is within a threshold distance of the location associated with the computing device, generating for display via the computing device, a media asset identifier corresponding to the media asset (Para 0053 - media content also can be recommended to a user as the user travels. For example, if the user is in a vehicle traveling from point A to point B, media recommendations can be continually updated as the user travels thereby providing the user with fresh content relating to new area location B based on new user location information 
Bayer and Wendelrup are analogous art because they are from a similar field of endeavor in the recommendation media content to user’s techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bayer to include the teachings of Wendelrup. The motivation for doing so is to recommend a wide variety of media based upon a wide variety of generated location information.

Regarding claim 52, the method of claim 51,
Bayer does not explicitly disclose
in response to determining that the location associated with the media asset is not within the threshold distance of the location associated with the computing device, removing the media asset from the plurality of media assets. 
Wendelrup teaches:
in response to determining that the location associated with the media asset is not within the threshold distance of the location associated with the computing device, removing the media asset from the plurality of media assets (Para 0053-0054 – media content also can be recommended to a user as the user travels. For example, if the user is in a vehicle traveling from point A to point B, media recommendations can be continually updated as the user travels thereby providing the user with fresh content relating to new area B based on new user location information, so the media recommendations associated with old area A are removed out the list; and Para 0054 states that the system determines whether location of a particular media content is associated with current location of the user based on a threshold certain range of distance). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bayer to include 

Regarding claim 53, the method of claim 52,
Bayer does not explicitly disclose
adding the removed media asset back to the plurality of media assets in response to determining that the media asset includes subject matter that is associated with a user profile. 
Wendelrup teaches:
adding the removed media asset back to the plurality of media assets in response to determining that the media asset includes subject matter that is associated with a user profile (Para 0047 – in some cases, the list of recommended media is including all of the search results based on user profile, so recommendations are always consistent with the user profile. So, if the system determines that if the recommended media associated with the user profile, the recommended media is still included on the list). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bayer to include the teachings of Wendelrup. The motivation for doing so is to recommend a wide variety of media based upon a wide variety of generated location information.

Regarding claim 54, the method of claim 51,
Bayer teaches
determining if a location associated with all the plurality of media assets has been examined; and in response to determining that the location associated with a media asset, from among the plurality of media assets, has not been examined, determining the location associated with the unexamined media asset (Para 0048 – Para 0048 - The mechanisms can select a media content item from multiple media content items, where the media content item can be selected based on the received location information. So, the location associated with all searched items has been examined in order to determine whether a particular media content item is available at the user location). 

Regarding claim 55, the method of claim 51,
Bayer teaches:
determining weather at the location associated with the media asset (Para 0079 – any suitable recommended item corresponding to any suitable topic can also be provided. For example, a set of recommendation cards or interfaces can include a weather card with current or forecasted weather at a user's location). 

Regarding claim 56, the method of claim 55,
Bayer teaches:
determining weather at the location associated with the media asset (Para 0079 – any suitable recommended item corresponding to any suitable topic can also be provided. For example, a set of recommendation cards or interfaces can include a weather card with current or forecasted weather at a user's location). 
Bayer does not explicitly disclose
cross-referencing the weather at the location associated with the media asset with the weather at the location associated with the computing device. 
generating the media asset identifier corresponding to the media asset if the weather at the location associated with the media asset is cross-referenced to the weather at the location associated with the computing device. 
Wendelrup teaches:
cross-referencing the weather at the location associated with the media asset with the weather at the location associated with the computing device; and generating the media asset identifier corresponding to the media asset if the weather at the location associated with the media asset is cross-referenced to the weather at the location associated with the computing device (Para 0055 – if the weather at the user location is a low temperature, media content associated with location which has a low temperature such as skiing or winter activities can be recommended to the user). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bayer to include the teachings of Wendelrup. The motivation for doing so is to recommend a wide variety of media based upon a wide variety of generated location information.

Regarding claim 57, the method of claim 55,
Bayer teaches
determining if the weather at the location associated with the media asset is common at the location associated with the computing device (Para 0079 – any suitable recommended item corresponding to any suitable topic can also be provided. For example, a set of recommendation cards or interfaces can include a weather card with current or forecasted weather at a user's location). 

Regarding claim 58, the method of claim 51,
Bayer teaches:
determining availability of metadata associated with the media asset at the location associated with the computing device, and in response to the metadata being available at the location associated with the computing device, generating the media asset identifier for display (Para 0050 – media content with metadata “CAST enable” is selected and sent to the user device for display based on when the system determines that the device at  user location, user home, is “CAST-enabled device” available). 

Regarding claim 59, the method of claim 58,
Bayer does not explicitly disclose
in response to the metadata not being available at the location associated with the computing device: determining if the media asset is associated with an interest listed in a user profile; and generating for display on the computing device, the media asset identifier corresponding to the media asset, if the media asset is determined to be associated with an interest in the user profile.. 
Wendelrup teaches:
in response to the metadata not being available at the location associated with the computing device: determining if the media asset is associated with an interest listed in a user profile; and generating for display on the computing device, the media asset identifier corresponding to the media asset, if the media asset is determined to be associated with an interest in the user profile (Para 0047 – In some cases, the list of recommended media is including all of the search results based on user profile, so recommendations are always consistent with the user profile. So, if the system determines that if the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bayer to include the teachings of Wendelrup. The motivation for doing so is to recommend a wide variety of media based upon a wide variety of generated location information.

Regarding claim 60, the method of claim 59,
Bayer teaches
removing the media asset from the plurality of media assets if the media asset is not associated with an interest in the user profile (Para 0063 – when the user profile includes information “I do not want to see recommendations from provider A”, media content from provider A is removed from the list). 

Regarding claim 61, the method of claim 51,
Bayer teaches
displaying on the display of the computing device, a media asset relating to topic that is trending on social media, if a subject matter of the media asset matches the subject matter of the trending topic (Para 0045 – the recommended media may be determined based on the received information such as information indicating current trends of media content popularity, e.g., based on topics discussed on one or more social media networks). 

Regarding claim 63,
Bayer teaches a system comprising:
communications circuitry to access a location of a computing device; and control circuitry communicably coupled to the communications circuitry (Fig. 9 – communication interface 914 and hardware processor 902) and configured to:  
receive a search query entered via a computing device (Para 0033 and 0039 - the mechanisms can receive a query from the user, such as "I want to stay home tonight and watch something"). 
in response to receiving the search query: 
generate a list of a plurality of media assets corresponding to the search query (Para 0040 - in response to receiving the search query "I want to stay home tonight and watch something," the mechanisms can segment the query to obtain search terms, such as "stay home," "home," "tonight," "watch something," and "watch." The mechanisms can then determine a list of media content iterms which fall into the obtained search terms). 
determine a location associated with a media asset, from among the plurality of media assets (Para 0040 - The mechanisms can then determine a list of media content iterms which fall into particular categories, such as location terms (e.g., "stay home" and "home")), and a location associated with the computing device (Para 0042 - The mechanisms can receive information relating to the user that provided the query. The received information can include any suitable information regarding a user's location). 
determine that the location associated with the media asset is within […] the location associated with the computing device (Para 0033 - the mechanisms can determine which media content items match the location information (e.g., which media content items are available at the location information associated with the user), and Para 0048 - The mechanisms can select a media content item from multiple media content items, where the selected media content item is available to be provided from one or more content sources. For example, the media content item can be selected based on the received location information. As described above, the media content item can be selected based on location term within the search query). 
in response to determining that the location associated with the media asset is within […] the location associated with the computing device, generating for display via the computing device, a media asset identifier corresponding to the media asset (Para 0067 - In response to selecting a recommended media content item that is available from a selected content source, the mechanisms can cause a recommendation interface to be presented to the user). 
Bayer does not explicitly disclose
determine that the location associated with the media asset is within a threshold distance of the location associated with the computing device. 
in response to determining that the location associated with the media asset is within a threshold distance of the location associated with the computing device, generating for display via the computing device, a media asset identifier corresponding to the media asset. 
Wendelrup teaches:
determine that the location associated with the media asset is within a threshold distance of the location associated with the computing device; and in response to determining that the location associated with the media asset is within a threshold distance of the location associated with the computing device, generating for display via the computing device, a media asset identifier corresponding to the media asset (Para 0053 - media content also can be recommended to a user as the user travels. For example, if the user is in a vehicle traveling from point A to point B, media recommendations can be continually updated as the user travels thereby providing the user with fresh content relating to new area location B based on new user location information when the user presents at new area B, so the media recommendations associated with new area location B are added to the list; and Para 0054 – media content such as advertisements can also be recommended to a user. Thus, as a user enters a geographical area in which one or more businesses are located, advertisements for such businesses can be recommended to the user. For example, targeted advertising of a business can be generated and delivered to a user of a mobile phone for display at the user’ mobile phone when the user is being within a certain range of the business). 
Bayer and Wendelrup are analogous art because they are from a similar field of endeavor in the recommendation media content to users techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bayer to include the teachings of Wendelrup. The motivation for doing so is to recommend a wide variety of media based upon a wide variety of generated location information.

Regarding claim 64, the system of claim 63,
Claim 64 is analyzed and interpreted as a method of claim 52.

Regarding claim 65, the system of claim 64,
Claim 65 is analyzed and interpreted as a method of claim 53.

Regarding claim 66, the system of claim 64,
Claim 66 is analyzed and interpreted as a method of claim 53.

Regarding claim 67, the system of claim 63,
Claim 67 is analyzed and interpreted as a method of claim 55.

Regarding claim 68, the system of claim 66,


Regarding claim 69, the system of claim 63,
Claim 69 is analyzed and interpreted as a method of claim 58.

Regarding claim 70, the system of claim 69,
Claim 70 is analyzed and interpreted as a method of claim 59.



Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Wendelrup, and further in view of Hunter Publication No. US 2012/0221687 A1 (Hunter hereinafter).

Regarding claim 62, the method of claim 51,
Bayer does not explicitly disclose
wherein the threshold distance may be selected from a group consisting of: system generated default value or a user defined value. 
Hunter teaches:
wherein the threshold distance may be selected from a group consisting of: system generated default value or a user defined value (Para 0045 – a user must be within a predetermined radius of a location associated with a media file in order to consume that media file. The radius may be determined automatically by the system (e.g., by default and/or based on one or more factors)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bayer to include the teachings of Hunter. The motivation for doing so is to provide geotagged media files to a user based on one or more factors associated with a user.- 29 -DOCS 123144-014UT1/2670836.1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445